Citation Nr: 1521611	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  09-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for primary open angle glaucoma of both eyes.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to October 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This case was previously remanded by the Board in December 2012, and is now again before the Board for appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran submitted a statement in May 2013 indicating that he has not worked since November 2005 due, at least in part, to his service-connected glaucoma.  Accordingly, the Board finds that a claim for a TDIU has been raised and is properly listed as an issue on appeal as part and parcel to the increased rating claim.

The Board observes that the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in January 2015 appointing M. L, an attorney, as his representative.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2014), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first.  During that 90-day period, the appellant may submit a request for a change in representation.  In this case, a letter dated October 2009 advised the Veteran that his case was being certified and transferred to the Board, and notified him that he had 90 days from the date of the letter to change his representative.  As noted above, the case was remanded to the RO by the Board in December 2012.  Following readjudication of the case, the RO again transferred the record to the Board.  The Veteran was notified of this action in an April 2013 letter.  The April 2013 letter referred the Veteran to the October 2009 letter, noting that that letter contains "important information about . . . changing your representative."

As noted above, in January 2015, well after the expiration of the aforementioned 90-day period, VA received the Veteran's signed VA Form 21- 22a.  The Board cannot accept a request for a change in representation after the 90-day period absent a showing of good cause in a written motion accounting for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2014).  In this case, there was no accompanying explanation as to why the change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the appellant is still represented, in this appeal only, as reflected on the title page.  The new appointment, however, is referred to the agency of original jurisdiction (AOJ) upon completion of the Board's action on the pending appeal.  See 38 C.F.R. § 20.1304(b)(1)(i) (2014).

The Board further notes that, in April 2015, the Veteran's current representative before the Board, Disabled American Veterans, submitted an appellate brief.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's primary open angle glaucoma of both eyes has manifested in no worse than 20/40 corrected vision bilaterally.

2.  Throughout the entire rating period, the Veteran's primary open angle glaucoma of both eyes has manifested in an average unilateral contraction of visual field of no less than 23.125 degrees in the left eye and 24.5 degrees in the right eye.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for primary open angle glaucoma of both eyes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Codes 6013, 6061 to 6079, and 6080 (in effect prior to December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in February 2007 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for the service-connected glaucoma, as it notified him of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in December 2007 and March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the December 2007 examination was inadequate for decision making purposes because it did not provide the information necessary to address the relevant rating criteria.  However, the March 2013 examiner interviewed the Veteran, reviewed the record, and conducted a full eye examination, which provided the information necessary to address the relevant rating criteria.  Therefore, the Board finds that the most recent VA examination is adequate to adjudicate the Veteran's claim, and no further VA examination is necessary.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board observes that in a December 2012 statement, the Veteran indicated that he was scheduled for an appointment with his eye doctor, Dr. J. Fisher, on January 16, 2013.  Records from Dr. J. Fisher, including those dated January 16, 2013, are of record, and were considered by the Appeals Management Center in rendering the April 2013 Supplemental Statement of the Case.  As such, the Veteran's December 2012 statement does not identify any outstanding medical treatment records relevant to the issues on appeal.

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in December 2012.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the December 2012 Board remand directed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination to assess the severity of the Veteran's service-connected glaucoma, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the December 2012 Board remand, the AOJ scheduled the Veteran for a VA examination in March 2013 that was consistent with the remand directives.  Once the requested examination was conducted, the AOJ readjudicated the claim and issued a supplemental statement of the case in April 2013.  Accordingly, the Board finds that VA at least substantially complied with the December 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's primary open angle glaucoma of both eyes is currently rated as 50 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6080 (2008).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.

During the pendency of the appeal, the rating schedule for rating disabilities of the eyes was revised and amended.  However, the revised rating criteria are only applicable to claims filed on or after December 10, 2008.  In this case, the Veteran filed his claim prior to December 10, 2008.  Therefore, the appeal will be considered under the prior rating criteria.  See 73 Fed. Reg. 66543 (Nov. 10, 2008). 

Diagnostic Code 6013 states that glaucoma is to be rated based on loss of visual acuity or visual field loss.  For VA purposes, the severity of impaired central visual acuity is determined by comparing visual test results on the Snellen index with the criteria set forth in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 6079 (2008).  The percentage rating is found from 38 C.F.R. § 4.84a, Table V, by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  See 38 C.F.R. § 4.83a (2008).

Diagnostic Code 6080 evaluates eye disabilities based upon impairment of visual fields.  Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual field in each of the eight 45-degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).

According to Table III, the normal visual field at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.

In relevant part, under Diagnostic Code 6080, bilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 50 percent disabling or as equivalent to visual acuity of 20/100.  Bilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 70 percent disabling or as equivalent to visual acuity of 20/200.  Bilateral concentric contraction of the visual fields to 5 degrees is rated as 100 percent disabling or as equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a , Diagnostic Code 6080 (2008).  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.

Analysis

The Veteran contends that his service-connected glaucoma is more severe than indicated by his current disability rating.  The Veteran has specifically reported poor peripheral vision and night vision, which prevent him from leaving his house at night, driving, and looking at computer screens for extended periods of time.  See, e.g., statement from the Veteran received in May 2013.

The Veteran was afforded a VA examination in December 2007.  Unfortunately, the December 2007 VA examination report does not contain adequate information for VA rating purposes.  Specifically, the report does not provide visual acuity measurements on the Snellen index.  In addition, the examination did not include testing to measure the Veteran's visual field.  Thus, the report does not provide sufficient information to rate the Veteran's service-connected glaucoma either based on loss of visual acuity or on visual field loss.  See 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).

VA eye clinic notes dated April, May, and June 2009 document treatment for glaucoma, including prescriptions for medications.  Vision testing in April 2009 revealed 20/30-2 vision in the right eye and 20/25 vision in the left eye.  Vision testing in May 2009 revealed 20/20+1 vision in the right eye and 20/20-1 vision in the left eye.  Vision testing in June 2009 revealed 20/20- vision in the right eye and 20/20+1 vision in the left eye.  The Veteran underwent Goldman Visual Field testing on May 19, 2009.  The Goldman Visual Field charts as well as numerical interpretations of those charts are of record.  The testing revealed visual field in the left eye, measured in degrees at the eight principal meridians, of: 57 temporally (85 normal, for a loss of 28); 58 down temporally (85 normal, for a loss of 27); 40 down (65 normal, for a loss of 25); 40 down nasally (50 normal, for a loss of 10); 32 nasally (60 normal, for a loss of 28); 32 up nasally (55 normal, for a loss of 23); 24 up (45 normal, for a loss of 21); and 35 up temporally (55 normal, for a loss of 20).  The total loss of degrees of visual fields of the left eye was 182 degrees.  The total remaining degrees of visual field was 318 degrees.  The average concentric contraction computes to 39.75 degrees for rating purposes.  38 C.F.R. § 4.76a (2008).

At the May 2009 eye clinic visit, testing revealed visual field in the right eye, again measured in degrees, of: 65 temporally (85 normal, for a loss of 20); 70 down temporally (85 normal, for a loss of 15); 41 down (65 normal, for a loss of 24); 32 down nasally (50 normal, for a loss of 18); 15 nasally (60 normal, for a loss of 45); 30 up nasally (55 normal, for a loss of 25); 37 up (45 normal, for a loss of 8); and 62 up temporally (55 normal, for a loss of 0).  The total loss of degrees of visual fields of the right eye was 155 degrees.  The total remaining degrees of visual field was 345 degrees.  The average concentric contraction was computes to 43.125 degrees for rating purposes.  38 C.F.R. § 4.76a (2008).

Treatment notes from Clarity Eye Center dated August 2012 document distance visual acuity of 20/25 in the right eye and 20/20 in the left eye.  They do not include visual field testing results adequate for VA rating purposes.

VA treatment records dated from May 2012 through March 2013 show that in June 2012, the Veteran had 20/20 vision in both eyes.  In July 2012, he had 20/20 vision in both eyes.  In January 2013, he had 20/20 vision in the right eye and 20/25 vision in the left eye.

The Veteran was afforded another VA examination in March 2013.  On examination, the Veteran had uncorrected distance vision of 20/50 in the right eye and 20/70 in the left.  The Veteran had "20/40 or better" uncorrected near, corrected distance, and corrected near vision in both the right and left eyes.  He had no astigmatism or diplopia.  Visual field testing revealed visual field in the left eye, measured in degrees, of: 50 temporally (85 normal, for a loss of 35); 22 down temporally (85 normal, for a loss of 63); 9 down (65 normal, for a loss of 56); 15 down nasally (50 normal, for a loss of 35); 30 nasally (60 normal, for a loss of 30); 10 up nasally (55 normal, for a loss of 45); 20 up (45 normal, for a loss of 25); and 29 up temporally (55 normal, for a loss of 26).  The total loss of degrees of visual fields of the left eye was 315 degrees.  The total remaining degrees of visual field was 185 degrees.  The average concentric contraction computes to 23.125 degrees for rating purposes.  38 C.F.R. § 4.76a (2008).

At the March 2013 VA examination, visual field in the right eye, again measured in degrees, was: 65 temporally (85 normal, for a loss of 20); 55 down temporally (85 normal, for a loss of 30); 0 down (65 normal, for a loss of 65); 0 down nasally (50 normal, for a loss of 50); 0 nasally (60 normal, for a loss of 60); 28 up nasally (55 normal, for a loss of 27); 18 up (45 normal, for a loss of 27); and 30 up temporally (55 normal, for a loss of 25).  The total loss of degrees of visual fields of the right eye was 304 degrees.  The total remaining degrees of visual field was 196 degrees.  The average concentric contraction computes to 24.5 degrees for rating purposes.  38 C.F.R. § 4.76a (2008).

For the Veteran to be entitled to the next higher rating of 60 percent based on central visual acuity impairment, the medical evidence must show that the Veteran's glaucoma produced impairment of corrected visual acuity consistent with any of the following measurement combinations: (a) 20/200 and 20/100; (b) 15/200 and 20/100; (c) 10/200 and 20/100; or (d) 5/200 and 20/100.  38 C.F.R. § 4.84a, Table V (2008).  Here, the lowest corrected visual acuity measurements of record are those in the March 2013 VA examination report.  The VA examiner found the Veteran had "20/40 or better" corrected vision in both eyes.  Assuming the Veteran actually had 20/40 vision in both eyes at the March 2013 VA examination, the Veteran at no time during the rating period had corrected visual acuity consistent with any of the measurement combinations listed above.  As such, a rating in excess of 50 percent for primary open angle glaucoma of both eyes is not warranted at any time during the appeal period under Diagnostic Codes 6013 and 6061 to 6079 based on central visual acuity impairment.

For the Veteran to be entitled to the next higher rating of 70 percent based on impairment of field of vision, the medical evidence must show bilateral visual concentric contraction of visual field to 15 degrees but not to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Codes 6013 and 6080 (2008).  Here,  visual field testing conducted in May 2009 revealed average concentric contractions of 39.75 degrees in the left eye and 43.125 degrees in the right eye.  Visual field testing conducted in March 2013 revealed average concentric contractions of 23.125 degrees in the left eye and 24.5 degrees in the right eye.  Accordingly, the medical evidence of record does not demonstrate that the Veteran had bilateral concentric contraction of visual field of 15 degrees or less at any time during the rating period.  As such, a rating in excess of 50 percent for primary open angle glaucoma of both eyes is not warranted at any time during the appeal period under Diagnostic Codes 6013 and 6080 based on visual field impairment.

The Board has considered whether the Veteran is entitled to separate disability ratings based on impairment of visual acuity and impairment of visual field.  However, Diagnostic Code 6013 use of the disjunctive "or" makes it clear that glaucoma is to be rated based on impairment of visual acuity or field loss, but not both.  Thus, the Veteran is not entitled to separate disability ratings for the service-connected glaucoma.  The Board further observes that the Veteran's worst measured visual acuity, 20/40 bilaterally as measured at the March 2013 VA examination, would not entitled him to a compensable rating under the provisions of 38 C.F.R. § 4.84a, Table V.  Therefore, even if a separate rating were allowed under the relevant regulations, the Veteran would not qualify for a separate compensable rating based on impairment of visual acuity.

The Board has considered the Veteran's statements.  The Veteran is competent to report his symptoms, including difficulty seeing, poor night vision, and difficulty looking at computer screens for extended periods.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, to the extent that he has stated that his service-connected glaucoma warrants a higher disability rating, the medical findings of record do not support his contentions.  In this regard, ratings for eye disabilities are determined by the impairment of visual acuity or loss of field of vision, both of which are assessed by medical testing.  As such, they involve complex medical issues.  The Veteran, as a lay witness, is not competent to provide opinions regarding the severity of his eye disability under the relevant rating criteria because he has not been shown to possess the medical knowledge and expertise required to do so.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Veteran's statements are not assigned probative weight.  Rather, the Board attaches probative weight to the medical findings of record.

The Board finds that the criteria for a schedular rating in excess of 50 percent for the Veteran's primary open angle glaucoma of both eyes have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's primary open angle glaucoma of both eyes pursuant to Hart, 21 Vet. App. at 519 (2007).  As the preponderance of the evidence is against the assignment of a higher schedular rating for primary open angle glaucoma of both eyes, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the schedular criteria shows that the rating criteria reasonably describe the level and symptomatology thereof.  The Veteran has reported poor peripheral vision, poor night vision, and difficulty looking at computer screens for extended periods.  In essence, the Veteran reports impaired visual acuity and field of vision.  The relevant rating criteria specifically provide for rating of the Veteran's service-connected glaucoma based on impairment of either visual acuity or field of vision, and both sets of criteria have been considered in this case.  The currently assigned schedular rating for service-connected glaucoma therefore practicably represents the average impairment in earning capacity resulting from the Veteran's service-connected disability, and still higher ratings may be assigned on a schedular basis based on more severe impairment of visual acuity or field loss.  See 38 C.F.R. § 4.1 (2014).  In short, the Veteran reports poor visual acuity and field vision, and his schedular disability rating is provided based on express consideration of those factors.  Thus, his disability picture is considered contemplated by the rating schedule, and the assigned schedular rating is adequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 50 percent for primary open angle glaucoma of both eyes is denied.


REMAND

As noted in the Introduction, the Board finds that the record reasonably raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication.

A TDIU may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  In this case, service connection is currently in effect for primary open angle glaucoma of both eyes, rated as 50 percent disabling; and right olecranon bursectomy with surgical scar residual, rated as noncompensable.  The Board notes that the Veteran currently does not meet the schedular criteria for a TDIU.  However, TDIU may also be granted on an extra-schedular basis.  38 C.F.R. § 4.16(b).

Therefore, on remand the Veteran should be sent a notification letter as to the TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate a claim for entitlement to a TDIU.  The notice should also indicate what information or evidence should be provided by the Veteran, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

In addition, the record does not contain a current, adequate medical opinion regarding the extent to which the Veteran's service-connected disabilities impair his ability to secure or follow a substantially gainful occupation.  On remand, such an opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim for entitlement to a TDIU.  The letter should include a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to VA.

2.  Forward the Veteran's claims folder to a VA clinician to determine the extent to which his service-connected disabilities, comsidered in combination, impair his ability to secure or follow a substantially gainful occupation.  For example, the VA examiner should indicate to what extent the Veteran's service-connected glaucoma, in conjunction with his service-connected right olecran bursectomy residuals with surgical scar, impair his ability to perform work and work-like tasks in physical and sedentary work settings.  The VA examiner should indicate whether the Veteran's service-connected disabilities alone preclude physical and/or sedentary work.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  If the reviewing VA clinician deems additional clinical examination of the Veteran is necessary to render the requested opinion, such examination must be accomplished.  A complete rationale for all opinions expressed must be provided.

3.  After completion of the above and any other development indicated, adjudicate the issue of entitlement to a TDIU, to include, if warranted, referral to the Director, Compensation and Pension Service, for extra-schedular consideration.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


